Citation Nr: 9902027	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-06 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD) of the cervical spine, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to a separate compensable evaluation for left 
ear tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This appeal arose from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This decision was confirmed by a rating 
action issued in March 1997.

It is noted that a motion for advancement on the docket was 
granted by the Board pursuant to 38 U.S.C.A. § 7107(a)(2) and 
38 C.F.R. § 20.900(c) in April 1997.

The issue of entitlement to service connection for right ear 
tinnitus will be referred to the RO for appropriate action, 
since this issue is not inextricably intertwined with an 
issue on appeal and has not been properly prepared for 
appellate review at this time.


REMAND

The veteran has contended that his cervical spine DDD is more 
disabling than the current disability evaluation would 
suggest.  He has asserted that this disorder causes him 
constant pain and limits his functioning, particularly his 
ability to engage in his work as a barber.  He has also 
asserted that he still suffers from low back pain, which he 
attributed to an injury experienced in service.  Finally, he 
has argued that a separate compensable evaluation should be 
assigned to his left ear tinnitus, which he asserted was 
caused by acoustic trauma in service and which thus warrants 
such a separate rating.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran has claimed that he suffers from constant neck 
pain, which has adversely affected his ability to function.  
According to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court) held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

In regard to the veterans claim for service connection for a 
low back disorder, a review of the service medical records 
indicated that the veteran had been seen by a chiropractor 
prior to his service.  However, no attempt has been made to 
ascertain whether any records of this treatment might be 
available, despite the importance of obtaining information 
concerning the level of any disability that might have 
preexisted service.  The veteran also submitted a statement 
that indicated that he had received private treatment from a 
chiropractor in 1970, shortly after his return from Vietnam.  
Again, no effort was made to determine if any records might 
be available.  Finally, it is determined that opinions from a 
VA examiner as to whether any low back disorder preexisted 
service and whether it underwent an increase in severity 
during service would be helpful in this case.

Finally, the veteran has alleged that he should be awarded a 
separate compensable evaluation for his left ear tinnitus, 
noting that it was caused by acoustic trauma.  The service 
medical records make reference to this condition twiceone 
reference (in January 1971) makes no mention of any recent 
acoustic trauma.  Another reference, whose date is unclear, 
noted that he had been around noise.  A VA examination 
performed in June 1996 included a diagnosis of bilateral 
tinnitus due to acoustic trauma in service.  This diagnosis 
appeared to be based upon history as provided by the veteran 
and not upon an independent review of the service medical 
records.  It is felt that another VA examination that clearly 
takes the service medical records into account is needed 
prior to a final determination in this case.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the name and 
address of the chiropractor from whom he 
sought treatment prior to service.  He 
should also be asked to sign and return a 
consent form authorizing the release of 
this physicians records to VA.  Once 
this information has been received, the 
RO should contact the named physician and 
request that copies of the veterans 
treatment records, if available, be 
forwarded to the RO.  If the records are 
not available, the physician is requested 
to so state in writing.

2.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release to VA of the 
records held by Dr. Krippendorf.  Once 
this form has been received, the RO 
should contact Ronald G. Krippendorf, DC, 
660 Douglas Avenue, Dunedin, Florida 
33528 and request that he provide any 
treatment records pertaining to the 
veteran, particularly any records 
developed in 1970.  If the records are 
not available, the physician is requested 
to so state in writing.

3.  Once the above requested development 
has been completed and the records have 
been associated with the claims folder, 
the RO should afford the veteran a 
complete VA orthopedic examination by a 
qualified physician of his cervical and 
lumbar spines.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the cervical and 
lumbar spines.  The examiner must obtain 
active and passive ranges of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should also render an 
opinion as to the affect that the 
veterans service-connected cervical 
spine disorder has upon his ability to 
perform daily functions, as well as the 
affect that it has upon his ability to 
work.

In regard to the lumbar spine, the 
examiner is asked to review the folder, 
particularly the service medical records 
and any records obtained in conjunction 
with this remand, and answer the 
following questions:

	a) did the veteran suffer from a 
preexisting low back disorder at the time 
of his entrance onto active duty?; and 

	b) if a low back disorder preexisted 
service, did it increase in severity 
during service?

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

4.  The RO should afford the veteran a 
complete VA audiological evaluation by a 
qualified physician.  After a complete 
review of the service medical records, 
the examiner should render an opinion as 
to whether or not the veteran suffers 
from left ear tinnitus the result of 
acoustic trauma experienced in service.  
All indicated special studies deemed 
necessary are to be performed.  The 
claims folder must be made available to 
the examiner to review prior to the 
examination, and the examiner is asked to 
indicate in the examination report that 
the entire folder has been reviewed.

5.  The RO should review all the evidence 
of record and readjudicate the veterans 
claims.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veterans claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
